Case 1:19-cv-03715-RBW Document 20-4 Filed 03/31/20 Page 1 of 2




       APPENDIX 1
      Case 1:19-cv-03715-RBW Document 20-4 Filed 03/31/20 Page 2 of 2



                              INDEX OF EXHIBITS

Exhibit     Description                                              Date
Exhibit A   Capitol Forum Report – Fresenius/NxStage: Hemodialysis   August 22, 2017
            Machine Overlap, Negative Customer Reaction, Lack of
            Clear Fix, Drive Antitrust Risk
Exhibit B   Bloomberg First Word – NxStage Drops After               August 22, 2017
            Capitol Forum Discusses Antitrust Risks
Exhibit C   NxStage Medical, Inc. Intraday Stock Price Chart         August 22, 2017
